Exhibit 10.1
 
VOTING AGREEMENT
 
Each of the undersigned directors and executive officers of Cheviot Financial
Corp. (“Cheviot”) hereby agrees in his individual capacity as a shareholder to
vote his shares of Cheviot Common Stock that are registered in his personal name
and not in a fiduciary capacity (and agrees to use his reasonable efforts to
cause all additional shares of Cheviot Common Stock owned jointly by him with
any other person or by his spouse or over which he has voting influence or
control to be voted, other than shares held in a fiduciary capacity) in favor of
the Agreement and Plan of Merger by and between MainSource Financial Group, Inc.
and Cheviot, dated November 23, 2015 (the “Agreement”) at any meeting of
shareholders of Cheviot.  In addition, each of the undersigned directors hereby
agrees not to make any transfers of shares of Cheviot with the purpose of
avoiding his agreements set forth in the preceding sentence and agrees to cause
any transferee of such shares to abide by the terms of this Voting Agreement.
Notwithstanding the foregoing, the following transfers shall be permitted: (a)
transfers by will or operation of law, in which case this Voting Agreement shall
bind the transferee; (b) transfers pursuant to any pledge agreement, subject to
the pledgee agreeing in writing to be bound by the terms of this Voting
Agreement, provided, however that no action shall be required to be taken to
obtain a pledge agreement from any pledgee with respect to any pledge existing
as of the date of this Voting Agreement; (c) transfers in connection with estate
or tax planning or similar purposes, including transfers to relatives, trusts,
foundations and charitable organizations, subject to the transferee first
agreeing in writing to be bound by the terms of this Agreement; (d) transfers to
one or more other stockholders of Cheviot who are bound by a comparable voting
agreement with MainSource Financial Group, Inc.; and (e) such transfers as
MainSource Financial Group, Inc. may otherwise permit in its sole
discretion.  Each of the undersigned is entering into this Voting Agreement
solely in his capacity as an individual shareholder and, notwithstanding
anything to the contrary in this Voting Agreement, nothing in this Voting
Agreement is intended or shall be construed to require any of the undersigned,
in his capacity as a director of Cheviot, to act or fail to act in accordance
with his fiduciary duties in such director capacity. Furthermore, none of the
undersigned makes any agreement or understanding herein in his capacity as a
director of Cheviot.  Notwithstanding any contrary provision herein, this Voting
Agreement shall be effective from the date hereof and shall terminate and be of
no further force and effect upon the earliest of (a) the approval of the
Agreement by the shareholders of Cheviot; (b) the termination of the Agreement
in accordance with its terms; (c) the taking of such action whereby a majority
of Cheviot’s Board of Directors, in accordance with the terms and conditions of
Section 6.10.5 of the Agreement, withdraws its favorable recommendation of the
Agreement to its shareholders; or (d) upon mutual written agreement of the
parties to terminate this Voting Agreement.  Upon termination or expiration, no
party shall have any further obligations or liabilities hereunder. This Voting
Agreement may be executed in any number of counterparts, each of which shall be
an original, but such counterparts shall together constitute one and the same
instrument.
 
[Signature page follow]
 

 
 
 



Dated this 23rd day of November, 2015.
 
 

__________________
_________________
Steven R. Hausfeld
James E. Williamson
   
__________________
_________________
J. David Rosenberg
John T. Smith
   
__________________
_________________
Mark T. Reitzes
Scott T. Smith
   
__________________
_________________
Kevin M. Kappa
Jeffrey J. Lenzer
   
__________________
_________________
Timothy J. Beck
Daniel C. James
   
__________________
 
Patricia L. Walter
 


 
 
 


